United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                  ________________

                                     No. 08-1286
                                  ________________

United States of America,                  *
                                           *
                Appellee,                  *
                                           * Appeal from the United States
      v.                                   * District Court for the
                                           * District of South Dakota.
Eileen Janis,                              *
                                           *
                Appellant.                 *


                                  ________________

                             Submitted: November 12, 2008
                                 Filed: February 26, 2009
                                 ________________

Before MURPHY, RILEY and GRUENDER, Circuit Judges.
                         ________________

GRUENDER, Circuit Judge.

      Following an investigation by the United States Department of the Interior into
alleged criminal activity concerning the Oglala Sioux Tribe’s employee pay-advance
program, Eileen Janis was charged with and convicted of theft or embezzlement from
an Indian tribal organization in violation of 18 U.S.C. § 1163. Janis appeals her
conviction, arguing that the district court1 erred in denying her motion for a judgment


      1
       The Honorable Karen E. Schreier, Chief Judge, United States District Court for
the District of South Dakota.
of acquittal or a new trial because the Government’s evidence was insufficient to
sustain her conviction. For the reasons discussed below, we affirm.

I.    BACKGROUND

      From January 2004 to December 2004, Eileen Janis worked in the
administrative offices of the Oglala Sioux Tribe (the “Tribe”) as the Tribe’s finance
committee coordinator. The finance committee coordinator was politically appointed
and served at the pleasure of the Tribe’s elected leaders. While Janis served as the
finance committee coordinator, Kim Colhoff worked as the Tribe’s payroll supervisor
and David Rabbit was the Tribe’s treasurer.

      The Tribe managed its internal finances according to policies set forth in the
“Oglala Sioux Tribe’s Finance Management Manual” (the “Finance Manual”). Under
the Finance Manual, the Tribe paid its employees biweekly. To accommodate
employee emergencies, the Finance Manual included a “pay-advance” program:

      06.702 SALARY ADVANCES

      Employees requesting a salary advance must have 40 hours accrued
      payroll from their respective program. Employees may request from the
      Treasurer a salary advance on an emergency basis up to the net amount
      of the employee’s regular biweekly paycheck. All such salary advances
      must be submitted through the Treasurer. All such salary advances are
      handled on an individual basis. The Treasurer’s determination is final.
      Salary advances shall be deducted from the next pay period[.]

      GENERAL POLICIES REGARDING SALARY ADVANCES
      INCLUDE THE FOLLOWING:

      1.     Employees are allowed only two salary advances per year.
             Employee fills out a salary advance form signed by their
             supervisor.


                                         -2-
      2.     Program Director submits approved form to the Treasurer for final
             approval/disapproval.
      3.     If approved, Treasurer submits to Payroll Supervisor for
             processing.
      4.     Payroll will verify amount of salary advance.

       Because of their positions, Janis, Rabbit and Colhoff were familiar with the
contents of the Finance Manual, including the details of the pay-advance program and
its restrictions. Throughout 2004, however, Janis, Rabbit and Colhoff requested,
approved and issued pay-advances to themselves and others in violation of the two-
pay-advances-per-year limitation and the requirement that pay-advances be deducted
from the following pay period. In total, Janis requested and received ninety-nine pay-
advances during the twenty-five pay periods in 2004 totaling more than $71,720, an
amount well in excess of the $37,512 that she earned for the same time frame.

       In August 2004, Tribe comptroller Dean Patton learned of allegations that some
Tribe employees were abusing the pay-advance system by taking more than the
allowed two pay-advances per year and taking more money in pay-advances than the
Tribe could deduct from their paychecks in the next pay period. Patton investigated
the allegations and found that Janis, Rabbit, Colhoff and three elected Tribe leaders
had each violated these pay-advance policies several times. Patton confronted Rabbit
and Colhoff about their violations, but he decided not to raise the issue with others
because he feared that the Tribe leaders would retaliate against him. After speaking
with Patton, Colhoff confronted Janis concerning Janis’s violations of the pay-
advance policies. Specifically, Colhoff informed Janis that by that point in 2004,
Janis had received $17,000 more in pay-advances than had been withheld from her
biweekly paychecks. Colhoff also told Janis that she faced dim prospects for
continued employment because she was a political appointee aligned with the Tribe
leaders who were expected to lose the upcoming election. Janis told Colhoff to “mind
her own business.”



                                         -3-
       On November 2, 2004, the Tribe elected new leaders. Following the election,
Janis increased the frequency with which she requested and received pay-advances,
taking fifteen pay-advances in the next six weeks. Meanwhile, Patton informed the
new Tribe president, Cecilia Fire Thunder, of the extent to which some Tribe
employees, including Janis, were violating pay-advance policies. On December 15,
2004, Fire Thunder terminated Janis’s employment with the Tribe. At the time of her
termination, Janis still owed the Tribe $22,140 for pay-advances that she had not
repaid.

       Fire Thunder referred Janis, Rabbit and Colhoff’s conduct to law enforcement
for investigation. On February 5, 2007, Special Agent Anthony Hoben of the United
States Department of the Interior interviewed Janis about her use of the Tribe’s pay-
advance program. Janis stated that she was aware of the policies prohibiting
employees from taking more than two pay-advances per year or taking pay-advances
that could not be deducted from the next paycheck. Janis also stated that she took
more advances than most employees and that she believed her conduct was justified
because other Tribe leaders also violated the pay-advance program’s policies.

       On April 19, 2007, a federal grand jury returned a one-count indictment
charging Janis, Rabbit and Colhoff with theft or embezzlement from an Indian tribal
organization in violation of 18 U.S.C. § 1163. Rabbit and Colhoff pled guilty, but
Janis entered a plea of not guilty and proceeded to trial. At trial, the court instructed
the jury on the elements of a § 1163 violation and defined the relevant statutory terms
“embezzle,” “steal,” “convert,” “knowingly,” and “misapply.” The jury returned a
general verdict of guilty. Janis moved for a judgment of acquittal or a new trial, but
the district court denied her motion.




                                          -4-
II.   DISCUSSION

       Janis appeals the district court’s denial of her motion for a judgment of acquittal
or a new trial. We review a denial of a motion for a judgment of acquittal de novo,
and we reverse “only if no reasonable jury could have found the accused guilty.”
United States v. Flying By, 511 F.3d 773, 776 (8th Cir. 2007). In reviewing this issue,
“we view the evidence in the light most favorable to the guilty verdict, granting all
reasonable inferences that are supported by that evidence.” United States v. Milk, 447
F.3d 593, 598 (8th Cir. 2006). We review a denial of a motion for a new trial for an
abuse of discretion, recognizing that a new trial motion should only be granted where
“the interest of justice so requires.” United States v. Dodd, 391 F.3d 930, 934 (8th
Cir. 2004) (quoting Fed. R. Crim. P. 33). “The jury’s verdict must be allowed to stand
unless the evidence weighs heavily enough against the verdict such that a miscarriage
of justice may have occurred.” United States v. Garcia-Hernandez, 530 F.3d 657,
663-64 (8th Cir. 2008) (quoting United States v. Sturdivant, 513 F.3d 795, 802 (8th
Cir. 2008)).

       Janis argues that the district court erred in denying her motion for a judgment
of acquittal because the Government’s evidence is insufficient to prove that she
committed a wrongful act under § 1163; namely embezzling, stealing, knowingly
converting or willfully misapplying tribal property. See 18 U.S.C. § 1163 (stating that
an individual who “embezzles, steals, knowingly converts to his use or the use of
another, willfully misapplies, or willfully permits to be misapplied, any of the moneys,
funds, credits, goods, assets, or other property belonging to any Indian tribal
organization . . . [s]hall be fined . . . or imprisoned not more than five years, or both”
if the value of the property is greater than $1,000). Janis contends that Rabbit, as
treasurer, had the full authority to approve her requests and that she gained legal title
to pay-advance funds that Rabbit approved, thereby making it impossible for her to
commit a wrongful act. Janis also argues that the Government conceded that she did
not commit a wrongful act based on the Government’s statements in its closing

                                           -5-
argument that “we don’t think she did steal [the money]” and that Janis’s pay-advance
requests were “lawful.”

       Because the district court submitted to the jury multiple grounds for conviction
under § 1163 and because the jury returned a general verdict of guilty, we must affirm
Janis’s conviction provided that “there is sufficient evidence to support at least one
of the grounds of conviction.” See United States v. Dreamer, 88 F.3d 655, 658 (8th
Cir. 1996); see also United States v. Wilkinson, 124 F.3d 971, 976 (8th Cir. 1997)
(“[W]hen a jury returns a guilty verdict on an indictment charging several acts in the
conjunctive, . . . the verdict stands if the evidence is sufficient with respect to any one
of the acts charged.” (quoting Turner v. United States, 396 U.S. 398, 420 (1970))).
Here, we choose to analyze Janis’s sufficiency arguments with respect to the
conversion charge, recognizing that a “conversion” under § 1163 is a “knowing and
unauthorized exercise of dominion over another’s property.” United States v. Big
Crow, 327 F.3d 685, 689 (8th Cir. 2003) (quoting Wilkinson, 124 F.3d at 977). If the
evidence is sufficient to sustain Janis’s conviction for conversion, then we need not
determine whether there was sufficient evidence to prove that Janis embezzled, stole,
or willfully misapplied tribal property. See Wilkinson, 124 F.3d at 976; Dreamer, 88
F.3d at 658.

       Janis’s arguments concerning her motion for a judgment of acquittal fail to
persuade us for at least three reasons. First, the record shows that the Government’s
evidence was sufficient to support Janis’s conviction on a conversion theory. See
Dreamer, 88 F.3d at 658. In particular, the Government presented sufficient evidence
that Janis’s receipt and retention of pay-advance funds in violation of the Tribe’s pay-
advance policies constituted a knowing and unauthorized exercise of dominion over
the Tribe’s property, which satisfied the definition of a conversion under § 1163. See
Big Crow, 327 F.3d at 689. Agent Hoben’s testimony concerning his interview with
Janis demonstrated that she knew of the Tribe’s pay-advance restrictions—that
employees were only permitted to take two pay-advances per year and that employees

                                           -6-
were only authorized to take pay-advances that could be deducted from the
employee’s next pay period—when she requested and received her pay-advances in
2004. Despite her knowledge of the Tribe’s pay-advance restrictions, the Government
proved that Janis requested, received and retained ninety-nine pay-advances in 2004
worth $71,720, which was nearly double her annual salary. Even after the Tribe’s
elections, when Janis knew that her political appointment would likely be terminated,
Janis took fifteen pay-advances in a six-week period, further violating the pay-
advance restrictions. Viewing this evidence in the light most favorable to the jury’s
verdict, we find that a reasonable jury could have found Janis guilty of converting the
Tribe’s funds in violation of § 1163.

       Second, we disagree with Janis’s contention that legal title to the pay-advance
funds necessarily passed to Janis by virtue of Rabbit’s approval of each pay-advance
request based on his authority as treasurer. Janis’s argument relies on the Finance
Manual provision stating that “[t]he Treasurer’s determination is final.” This
statement, however, is followed by provisions requiring that “[s]alary advances shall
be deducted from the next pay period” and that “[e]mployees are allowed only two
salary advances per year.” Janis’s theory—that Rabbit could waive the program’s
restrictions because the treasurer’s “determination is final”—is arguably plausible.
But the Government’s theory—that the treasurer’s final determination was to be
informed by and subject to the program’s restrictions—is more reasonable. This is
also supported by Rabbit’s testimony that he knew that receiving pay-advance checks
in violation of the restrictions was “wrong.” Because we view the evidence in the
light most favorable to the guilty verdict and grant all reasonable inferences that are
supported by that evidence, we conclude that a reasonable jury could find that
Rabbit’s approval of Janis’s pay-advance requests was subject to the pay-advance
program’s restrictions. See United States v. Mack, 343 F.3d 929, 934 (8th Cir. 2003)
(holding that “[w]e cannot reject a jury’s conclusions” where the evidence supports
“two contradictory, albeit reasonable, inferences”). Thus, legal title to the pay-
advance funds did not pass to Janis. See United States v. Irvin, 67 F.3d 670, 672 (8th

                                         -7-
Cir. 1995) (“[The] property interest in the [converted] funds does not pass to the
unintended recipient.”).

       Third, we do not agree with Janis’s contention that the Government’s
statements in its closing argument constituted an admission that Janis did not convert
the Tribe’s funds. When the statements are read in the context of the Government’s
entire closing argument, it is clear that the Government was merely elaborating on the
differences between the definitions of stealing, embezzlement and conversion under
§ 1163 and articulating its position that Janis embezzled or converted the funds rather
than stole them.

       Because a reasonable jury could have found Janis guilty of conversion under
§ 1163, we conclude that the district court did not err in denying Janis’s motion for
a judgment of acquittal. See Flying By, 511 F.3d 773, 776 (8th Cir. 2007). We also
find that the district court did not abuse its discretion in denying Janis’s motion for a
new trial. We do not find that the evidence weighs heavily against the guilty verdict
such that a miscarriage of justice may have occurred. See Garcia-Hernandez, 530
F.3d at 663-64.2

      2
        In her opening brief, Janis claimed that a new trial was necessary because her
rights were prejudiced by the Government’s closing argument, where it argued that
Janis did not intend to repay the advanced funds. However, Janis’s counsel
abandoned this claim during oral argument, and we typically do not address
abandoned claims. See Wigg v. Sioux Falls Sch. Dist. 49-5, 382 F.3d 807, 812 n.2
(8th Cir. 2004). We note, however, that even if this issue had not been abandoned, it
would not affect our analysis. Janis’s intent to deprive the Tribe of its property was
properly at issue during the trial based upon the mens rea requirement attendant to
embezzling, stealing, knowingly converting, or willfully misapplying tribal property
under § 1163, and thus it was a proper subject for the Government’s closing argument.
See United States v. Schnurstein, 977 F.2d 449, 454 (8th Cir. 1992) (holding that a
district court’s denial of a new trial motion was not an abuse of discretion where the
Government’s comments at closing argument concerned “one of the elements of the
offenses charged”).

                                          -8-
III.   CONCLUSION

       For the foregoing reasons, we affirm Janis’s conviction.
                       ______________________________




                                        -9-